           Case
            Case1:20-cr-00044-VM
                 1:20-cr-00044-VM Document
                                   Document22-1 Filed10/09/20
                                            23 Filed  10/05/20 Page
                                                                Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :     ORDER
                - v. -                                 :
                                                       :     20 Cr. 44 (VM)
MIGUEL FRIAS,                                          :
                                                       :
                         Defendant.                    :
                                                       :
                                                       :
------------------------------------                   x
          WHEREAS this Court has referred this matter to the Magistrate Judge on duty for the

purpose of permitting Miguel Frias, the defendant, to enter a guilty plea in the above-captioned

matter;

          WHEREAS the defendant is or shall be scheduled to enter a guilty plea before the

Honorable James L. Cott, United States Magistrate Judge, during the week of October 19, 2020;

          WHEREAS the defendant has requested that his guilty plea be taken remotely by video

conference or by telephone conference, if video conference is not reasonably available;

          WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;

          WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act; findings made by

the Judicial Conference of the United States; and the June 24, 2020 Amended Standing Order of

Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to be

taken by video conference, or telephone conference if videoconferencing is not reasonably

available, subject to certain findings made by the District Judge assigned to the matter;

          THE COURT HEREBY FINDS that defendant Miguel Frias has consented to proceeding

remotely and, for the reasons set forth in the parties’ application dated October 5, 2020, the plea
         Case
          Case1:20-cr-00044-VM
               1:20-cr-00044-VM Document
                                 Document22-1 Filed10/09/20
                                          23 Filed  10/05/20 Page
                                                              Page22ofof22




proceeding cannot be further delayed without serious harm to the interests of justice and therefore

may proceed remotely by telephone conference.

       SO ORDERED.

Dated: New York, New York
       October __, 2020


                                                     ____________________________________
                                                     HONORABLE VICTOR MARRERO
                                                     UNITED STATES DISTRICT JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK
